internal_revenue_service number release date index number --------------------- ---------------------------- -------------------------------------- re ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b04 plr-135076-15 date date legend husband wife trust trust trust trust date year x y accountant year dear -------------- --------------------- --------------------------- ------------------------------------------- ----------------------------------------------- ------------------------------------------- ---------------------------------------------------- -------------------------- ------ ------------- ---------- ------------------- ------ this letter responds to your letter dated date requesting rulings that for purposes of sec_2642 of the internal_revenue_code taxpayers substantially complied with the requirements to elect out of the automatic gst allocation rules under sec_2632 and to affirmatively allocate their gst_exemption to transfers to certain trusts the facts and representations are as follows on date husband and wife established trust an irrevocable_trust trust provides that upon creation trust would be divided into three separate trusts trust plr-135076-15 trust and trust each trust benefiting one of their children and that child’s descendants trust also provides that the trustee may further divide trust trust and trust into two or more trusts to allocate different inclusion ratios for gst purposes pursuant to trust each of trust trust and trust was divided into two subtrusts an exempt trust and a non-exempt trust resulting in six trusts trust exempt trust trust non-exempt trust trust exempt trust trust non-exempt trust trust exempt trust and trust non-exempt trust in year husband and wife each transferred dollar_figurex to each of the exempt trusts and dollar_figurey to each of the non-exempt trusts specifically husband gifted dollar_figurex to trust exempt trust dollar_figurex to trust exempt trust and dollar_figurex to trust exempt trust husband also gifted dollar_figurey to trust non-exempt trust dollar_figurey to trust non-exempt trust and dollar_figurey to trust non-exempt trust wife did the same husband and wife retained accountant to prepare his and her respective year form sec_709 united_states gift and generation-skipping_transfer_tax return husband and wife elected to split the gifts to the trusts pursuant to sec_2513 accountant in preparing the form sec_709 properly reported the gifts to each of the exempt trusts and the non-exempt trusts on part of schedule a but failed to check column c on part of schedule a sec_2632 election to indicate that husband and wife elected out of the automatic allocation rules accountant prepared an election out statement to be attached to each return but in preparing the notice of allocation accountant inadequately described the trusts to which gst_exemption was to be allocated accountant timely filed the form sec_706 and attached a copy of trust to each return husband and wife request rulings that for purposes of sec_2642 they substantially complied with the requirements under sec_2632 and sec_26_2632-1 of the generation-skipping_transfer_tax regulations for electing out of the automatic allocation rules and the requirements under sec_26_2632-1 for allocating their gst_exemption to the transfers to trust exempt trust trust exempt trust and trust exempt trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-135076-15 under sec_2642 in part the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made sec_2642 provides in part that the applicable_fraction is a fraction a the numerator of which is the amount of the gst_exemption allocated to the trust and b the denominator of which is i the value of the property transferred to the trust reduced by ii the sum of i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed under sec_26_2632-1 of the generation-skipping_transfer_tax regulations an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 the allocation must clearly identify the trust to which the allocation is being made and the amount of gst_exemption allocated to it the allocation should also state the inclusion_ratio of the trust after the allocation sec_2632 provides that if an individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero under sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as defined in sec_2632 under sec_2632 a gst_trust is a_trust that could have gst transfer with respect to the transferor unless the trust satisfies any of the exceptions listed in sec_2632 i - vi sec_2632 provides that an individual may elect to have the automatic allocation rules of sec_2632 not apply to an indirect_skip or any or all transfers made by such individual to a particular trust sec_2632 provides in part that the election shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made sec_26_2632-1 provides that in the case of an indirect_skip made after date to which sec_2642 relating to transfers subject_to the estate_tax_inclusion_period or etip does not apply the transferor’s unused gst_exemption is plr-135076-15 automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer this automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made sec_26_2632-1 provides that except as otherwise provided the transferor may prevent the automatic allocation of gst_exemption with regard to an indirect_skip by making an election as provided in sec_26_2632-1 the transferor may also prevent the automatic allocation of a gst_exemption with regard to an indirect_skip by making an affirmative allocation of gst_exemption on a form_709 filed at any time on or before the due_date for timely filing of an amount that is less than but not equal to the value of the property transferred as reported on that return sec_26_2632-1 provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to any transfer or transfers constituting an indirect_skip made to a_trust or to one or more separate shares that are treated as separate trusts under sec_26_2654-1 in the case of a transfer treated under sec_2513 as made one-half by the transferor and one-half by the transferor’s spouse each spouse shall be treated as a separate transferor who must satisfy separately the requirements of sec_26_2632-1 to elect out with respect to the transfer under sec_26_2632-1 to elect out the transferor must attach a statement election out statement to a form_709 that identifies the trust and specifically provides that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers sec_26_2632-1 provides that an election out does not affect the automatic allocation of gst_exemption to any transfer not covered by the election out statement sec_2642 provides that an allocation of gst_exemption under sec_2632 that demonstrates an intent to have the lowest possible inclusion_ratio with respect to a transfer to a_trust shall be deemed to be an allocation of so much of the transferor’s unused gst_exemption as produces the lowest possible inclusion_ratio in determining whether there has been substantial compliance all relevant circumstances shall be taken into account including evidence of intent contained in the trust instrument sec_2513 provides that a gift made by one spouse to any person other than his or her spouse shall be considered as made one-half by the donor spouse and one-half by his or her spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 shall apply only if both spouses have signified their consent to the application of paragraph in the case of all such gifts made during the calendar_year by either while married to the other sec_2652 provides that in the case of any property subject_to the tax imposed by chapter the donor is the transferor for purposes of chapter sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is plr-135076-15 treated as made by an individual and one-half is treated as made by the spouse of the individual then each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 in the present case the information on the year form sec_706 including the notice of allocation and election out statement attached to each return in combination with the terms of trust a copy of which was attached to each return provides sufficient information to constitute substantial compliance under sec_2642 accordingly based upon the facts submitted and the representations made we conclude that for purposes of sec_2642 husband and wife substantially complied with the requirements to elect out of the automatic gst allocation rules under sec_2632 with respect to the transfers to trust trust and trust in addition husband and wife substantially complied with the requirements to timely allocate their gst_exemption to trust exempt trust trust exempt trust and trust exempt trust the rulings in this letter pertaining to the federal estate_tax apply only to the extent that the relevant sections of the code are in effect during the period at issue the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
